PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BECK et al.
Application No. 15/851,445
Filed: 21 Dec 2017
For: ELECTRONIC FAUCET WITH SMART FEATURES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 26, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Andrew J. Lagatta appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed November 27, 2020. The issue fee was timely paid on January 22, 2021.  Accordingly, the application became abandoned on January 23, 2021. A Notice of Abandonment was mailed January 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration for joint inventor Elena Gorkovenko, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and Notice of Acceptance was mailed on February 12, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2)1 and a Request for Continued Examination under 37 CFR 1.114, along with a petition under 37 CFR 1.137(a) filed on 
March 26, 2021, the petition under 37 CFR 1.48 filed on February 9, 2021 became grantable and is accepted nunc pro tunc.

A review of the record shows a petition fee in the amount of $2,100 was already submitted on February 9, 2021. Therefore, since a renewed petition fee is not required for the renewed petition, the additional fee in 
 
This application is being retained in the Office of Petitioners for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed March 26, 2021. 

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                       




    
        
            
        
            
    

    
        1 As authorized, the petitioner’s deposit account has been charged in the amount of $140.00.